DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on March 8, 2022 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:  Claim 1 recites “adopting 2-oxindole as a substitute template, acrylamide as a functional monomer, and Fe3O4@SiO2@CS-GO magnetic nanoparticles as a carrier, carrying out surface imprinting and preparing a magnetic molecular imprinted nanomaterial.”  However, there are no positive method steps relating how the ingredients listed are used in surface printing or preparing a magnetic molecular imprinted nanomaterial.
Regarding Claim 2:  Claim 2 recites that “preparing the magnetic molecular imprinted nanomaterial” comprises “preparation of Fe3O4@SiO2 nanoparticles.”  However, in claim 1, it appears that a step of adopting Fe3O4@SiO2@CS-GO magnetic nanoparticles appears before the step of “preparing the magnetic molecular imprinted nanomaterial.”  Therefore, it is not clear how the step of “preparation of Fe3O4@SiO2”  can come after Fe3O4@SiO2@CS-GO magnetic nanoparticles have already been produced or provided.
Claim 2 further recites a step of “synthesis of the Fe3O4@SiO2 nanoparticles” that comes after a step of “preparation of Fe3O4@SiO2 nanoparticles.”  It is not clear then what the step of “synthesis of the Fe3O4@SiO2 nanoparticles” entails as the nanoparticles have already been prepared previously in the method.  
Claim 2 recites the limitation "the Fe3O4@SiO2@CS nanoparticles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 5:  Claim 5 recites the limitation "the Fe3O4@SiO2 dispersion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 6: Claim 6 does not recite a step of actually making Fe3O4@SiO2@CS nanoparticles, therefore, it is not clear how the nanoparticles are made after preparation of a CS acetic acid solution.
Regarding Claim 7:  Claim 7 recites the limitation "the CS acetic acid solution" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 8:  Claim 8 recites the limitation "the Fe3O4@SiO2@CS-GO dispersion modified with vinyl” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        June 14, 2022